Citation Nr: 1412261	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-19 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral knees.

2.  Entitlement to service connection for arthritis of the bilateral elbows.

3.  Entitlement to service connection for arthritis of the bilateral wrists.

4.  Entitlement to service connection for arthritis of the fingers of the bilateral hands, to include bone pain.

5.  Entitlement to an initial evaluation in excess of 30 percent for service-connected anxiety disorder, not otherwise specified.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to September 1970. 

The Veteran's appeal as to the issues listed above arose from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  In December 2011, the RO granted service connection for anxiety disorder, not otherwise specified, evaluated as 10 percent disabling, with an effective date for service connection of July 14, 2011.  In April 2012, the RO denied claims for service connection for arthritis of the bilateral knees, elbows, wrists, and fingers of the bilateral hands (to include bone pain).  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 10 percent for his anxiety disorder, as well as the denials of the claims for service connection.  In September 2013, the RO granted the Veteran's claim for an increased initial evaluation for service-connected anxiety disorder, to the extent that it assigned a 30 percent rating, with an effective date of July 14, 2011.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In December 2013, the Veteran was afforded a videoconference hearing before Milo H. Hawley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issue of entitlement to an initial evaluation in excess of 30 percent for service-connected anxiety disorder, not otherwise specified, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On September 17, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, that a withdrawal of this appeal as to the issues of entitlement to service connection for arthritis of the bilateral knees, elbows, wrists, and the fingers of the bilateral hands (to include bone pain) is requested.

 
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the issues of entitlement to service connection for arthritis of the bilateral knees, elbows, wrists, and the fingers of the bilateral hands (to include bone pain) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal as to the issues of entitlement to service connection for arthritis of the bilateral knees, elbows, wrists, and the fingers of the bilateral hands (to include bone pain).  The Veteran's withdrawal of his appeal as to these issues was submitted to the Board by way of a letter from his representative, in which it was indicated that the only issue remaining on appeal to be adjudicated was the claim for an initial evaluation in excess of 30 percent for service-connected anxiety disorder.  See transcript of Veteran's hearing, held in August 2012; Veteran's representative's statement, received on September 17, 2013; transcript of Veteran's hearing, held in December 2013 (discussing only the issue of entitlement to an increased evaluation for service-connected anxiety disorder, not otherwise specified).  Thus, as there remain no allegations of errors of fact or law for appellate consideration at to these issues, the Board does not have jurisdiction to review the appeal and it is dismissed as to these issues.


ORDER

The issues of entitlement to service connection for arthritis of the bilateral knees, elbows, wrists, and the fingers of the bilateral hands (to include bone pain) are dismissed.


REMAND

The Veteran asserts that he is entitled to an initial evaluation in excess of 30 percent for his service-connected anxiety disorder, not otherwise specified (NOS). 

At his hearing, held in December 2013, the Veteran testified that he was currently receiving only VA psychiatric treatment, and that he had recently been treated at the Hartford VAMC, and that these reports may be relevant to his claim.  The most recent VA treatment reports currently of record are dated in September 2013.  It therefore appears that there may be relevant treatment reports for the Veteran which have not been obtained.  On remand, this evidence should be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995). 

In addition, the Veteran's most recent psychiatric examination was in November 2011.  During his hearing, held in December 2013, the Veteran indicated that his psychiatric symptoms had worsened since his most recent VA examination.  

The mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Accordingly, on remand, after obtaining his most recent VA treatment reports, the Veteran should be scheduled for a psychiatric examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995). 

The Veteran is advised that it is his responsibility to report for his examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for any relevant symptoms after September 2013, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  Regardless of whether any additional treatment is identified, an attempt should be made to obtain all records for the Veteran dated after September 2013, from the Hartford VAMC.   

2.  After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the requested examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected anxiety disorder, not otherwise specified.  The examiner must conduct a detailed mental status examination and address his or her findings in the context of the Veteran's work history.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  If it is not possible to assign a GAF score on the basis of the Veteran's anxiety disorder alone, the examiner is asked to so state. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


